Citation Nr: 1639497	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as a residual of a cold weather injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a bilateral shoulder disability.  

The appeal was previously before the Board in February 2015, at which time it was remanded for further development, including specifically for the provision of a VA examination addressing the nature and etiology of his claimed bilateral shoulder disorder.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The Board additionally notes that the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW).  See February 2015 Board Remand (finding that the VA Form 21-22 appointing the American Legion was not accompanied by the requisite good cause to vitiate the VFW's representation of the Veteran before the Board at that time, and noting that the American Legion declined to represent the Veteran before the Board in February 2015).  See also 38 C.F.R. § 20.1304(a), (b) (2016) (stating that the claimant has a period of 90 days following the mailing of notice that an appeal has been certified to the Board for appellate review, during which a request for a change in representation may be submitted to the Board; and noting that, after the expiration of the 90-day period, the Board will not accept a request for a change in representation unless the claimant demonstrates on motion that there was good cause for the delay).  However, following remand of the Claim to the AOJ, the American Legion assumed status as the Veteran's representative, in accordance with the most recent power of attorney of record.  See October 2014 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In this capacity, the American Legion has also submitted appellate briefing on behalf of the Veteran.  The Board thus recognizes the change in representation, as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As discussed, the February 2015 Board remand instructed that the Veteran be provided a VA examination to determine the nature and etiology of any current bilateral shoulder disorder, to include possible residuals of a cold-weather injury to both shoulders.  See February 2015 Board Remand.  Specifically, the Board instructed that the examiner offer an opinion as to whether it was at least as likely as not that any identified disability affecting his bilateral shoulders was causally or etiologically related to the Veteran's military service.  The Board further directed the VA examiner to consider the effect of the Veteran's "cold-weather exposure in Germany during service," as well as his "military occupational specialty (MOS) as a vehicle mechanic." 

Pursuant to the Board's instruction, a VA shoulder examination was performed in April 2015.  The VA examiner found that it was less likely than not that the Veteran's bilateral shoulder disorders were related to his military service in general or to his cold weather exposure in Germany in particular.  See April 2015 VA Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ).  The examiner reasoned that there was "no history of any diagnosis or treatment of any shoulder condition noted in S[ervice ]T[reatment ]Record]s during the time the Veteran was in service."  See id.  Furthermore, the VA examiner determined that the Veteran "appears to have degenerative changes of both shoulders that are seen in many people primarily due to the wear and tear of life."  Accordingly, the examiner found that his shoulder conditions were "not necessarily related to military service or any exposure to cold weather conditions."  See id.

Unfortunately, the VA examiner's opinion is unsupported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In this regard, the April 2015 opinion improperly relies upon an absence of evidence of complaint of or treatment for any shoulder condition in the Veteran's service treatment records (STRs) in determining there is no nexus between the Veteran's currently diagnosed shoulder disability and his active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Moreover, the examiner's ultimate conclusion that the Veteran's shoulder conditions were "not necessarily related to" his military service is entirely too speculative to adequately support a decision on this claim.  See April 2015 VA Shoulder and Arm Conditions DBQ.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," "may," or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see, too, Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).

Furthermore, the VA examiner failed to address in any meaningful way the question of the effect of the Veteran's exposure to extreme cold on his bilateral shoulders, despite the Board's explicit instruction to do so.  See April 2015 VA Shoulder and Arm Conditions DBQ; February 2015 Board Remand.  See also See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Additionally, in spite of the Board's remand instructions, the examiner also failed to offer any comment concerning the Veteran's in-service MOS as a mechanic and its potential contribution to his current bilateral shoulder condition.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.  In this regard, as discussed, the VA examiner found that the bilateral shoulder disability was the result of "wear and tear"; however, in providing a negative opinion concerning a relationship between the shoulder disability and service, the VA examiner failed to explain why the Veteran's duties as a mechanic, which required him to work hunched over in confined spaces, did not contribute to the "wear and tear" that that apparently led to his shoulder condition.

Accordingly, given the inadequacies of the VA examination report and considering the failure to substantially comply with the Board's prior remand instructions, another remand is warranted for an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, as the case is being remanded, all outstanding records of VA treatment should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records, including all records of VA treatment dated since May 2015.

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination, preferably by an orthopedist, to determine the nature and etiology of the Veteran's claimed bilateral shoulder disorder.  

The entire claims file, including specifically a copy of this REMAND, must be reviewed by the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination should include any diagnostic testing or evaluation deemed necessary by the examiner, including, where appropriate, X-ray and/or MRI studies; range of motion studies in degrees with a goniometer; and electromyogram (EMG) testing and/or nerve conduction studies (NCS).  The examiner should report in detail all relevant clinical findings, all diagnoses, and all current complaints attributable to the Veteran's claimed bilateral shoulder disorder.

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should diagnose and describe in detail all current disabilities affecting his bilateral shoulders.

As to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include the physical requirements of the Veteran's military occupational specialty (MOS) as an automotive mechanic, as well as his exposure to extreme cold while serving in Germany.

The Board emphasizes that, in providing these opinions, the examiner is must specifically address the Veteran's contention that the physical requirements of his MOS, including working hunched over in confined spaces while exposed to extremely wet and cold conditions, contributed to the later development of his bilateral shoulder disorders.  In this regard, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his service and medical history.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

